Third District Court of Appeal
                               State of Florida

                        Opinion filed November 18, 2020.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D20-823
                   Lower Tribunal Nos. 11-19717, 11-21563,
                         12-309, 12-311 & 12-16008
                             ________________


                               Kendrick Davis,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.


      An appeal conducted pursuant to Anders v. California, 386 U.S. 738 (1967),
from the Circuit Court for Miami-Dade County, Miguel M. de la O, Judge.

      Kendrick Davis, in proper person.

      Ashley Moody, Attorney General, for appellee.


Before LOGUE, SCALES and LINDSEY, JJ.

      PER CURIAM.

      Affirmed.